The petitioner was adjudged by the Railroad Commission of the State of California to be guilty of contempt for failure to obey an order of that body rendered April 27, 1931, requiring him to desist from engaging in the freight transportation business as a common carrier thereof. It is alleged in the petition that petitioner was not engaged in that business as a common carrier but only as a private carrier. However, it was found by the Commission that the petitioner has "continued to operate and conduct the business of operating automobile trucks for the transportation of property as a common carrier, for compensation, over the public highways of this state, and specifically between Los Angeles and contiguous territory, on the *Page 434 
one hand, and certain oil fields in the San Joaquin valley, on the other hand between September 15 and December 31, 1931, inclusive, and subsequent thereto." [1] It is to be noted in this connection that the Supreme Court of California denied the petition of E.R. Ball for the writ of certiorari to review the action of the Commission in punishing him for this contempt. (See minutes of Supreme Court for July 25, 1932, vol. 84 Cal. Dec., Book No. 4401, Case No. L.A. 13782, 127 Cal.App. 433
[15 P.2d 862].) Hence it is apparent that the decision has become final and the law of the case has been established. Since petitioner's entire argument is built upon the assumed foundation that he was operating as a private carrier, nothing further remains to be said.
Writ discharged. Petitioner remanded to the custody of the sheriff of Los Angeles County.
Works, P.J., and Stephens, J., pro tem., concurred.